               Case 2:20-cv-00779-JAD-EJY Document 6 Filed 06/26/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JUAN ANDRES REYES,                                         Case No.: 2:20-cv-00779-JAD-EJY

 4              Petitioner
                                                            Order Directing Response to Petition
 5 v.

 6 JAMES DZURENDA, et al.,

 7              Respondents

 8

 9            ***The court notes at the outset that no courtesy copies—except as specified at the

10 conclusion of this order—are required in this case at this time.***

11            Petitioner Juan Andres Reyes has submitted a 28 U.S.C. § 2254 habeas corpus petition

12 and has now paid the filing fee. 1 The court has reviewed the petition as required by Habeas Rule

13 4 and directs that it be docketed and served on respondents.

14            A petition for federal habeas corpus should include all claims for relief of which

15 petitioner is aware. If petitioner fails to include such a claim in his petition, he may be forever

16 barred from seeking federal habeas relief upon that claim. 2 If petitioner is aware of any claim

17 not included in his petition, he should notify the court of that as soon as possible, perhaps by

18 means of a motion to amend his petition to add the claim.

19            IT IS THEREFORE ORDERED that the Clerk is directed to:

20                •   FILE and ELECTRONICALLY SERVE the petition (ECF No. 1-1) on the

21                    respondents; and

22

23   1
         See ECF Nos. 1-1, 5.
     2
         See 28 U.S.C. §2254(b) (successive petitions).
           Case 2:20-cv-00779-JAD-EJY Document 6 Filed 06/26/20 Page 2 of 3



 1            •   ADD Aaron D. Ford, Nevada Attorney General, as counsel for respondents.

 2         IT IS FURTHER ORDERED that respondents must file a response to the petition

 3 within 90 days of service of the petition. Petitioner will then have 45 days from service of

 4 the answer, motion to dismiss, or other response to file a reply or opposition. Any other

 5 motions will be subject to the normal briefing schedule under the local rules.

 6         If respondents file a response to the petition, they must comply with these requirements,

 7 which are imposed under Habeas Rule 4:

 8     1. Any procedural defenses raised by respondents in this case must be raised together in a

 9         single, consolidated motion to dismiss. In other words, the court does not wish to address

10         any procedural defenses raised herein either in seriatum fashion in multiple successive

11         motions to dismiss or embedded in the answer. Procedural defenses omitted from the

12         motion to dismiss will be subject to potential waiver.

13     2. Respondents must not file a response in this case that consolidates their procedural

14         defenses, if any, with their response on the merits, except under 28 U.S.C.

15         § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents do seek

16         dismissal of unexhausted claims under § 2254(b)(2): (a) they must do so within the single

17         motion to dismiss, not in the answer, and (b) they must specifically direct their argument

18         to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d

19         614, 623–24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion,

20         should be included with the merits in an answer. All procedural defenses, including

21         exhaustion, must instead be raised by motion to dismiss.

22

23



                                                    2
            Case 2:20-cv-00779-JAD-EJY Document 6 Filed 06/26/20 Page 3 of 3



 1     3. In any answer filed on the merits, respondents must specifically cite to and address the

 2          applicable state-court written decision and state-court record materials, if any, regarding

 3          each claim within the response as to that claim; and

 4     4. Respondents must file a set of state court exhibits relevant to the response filed to the

 5          petition. Those exhibits must be filed chronologically and be accompanied by a separate

 6          index of exhibits identifying the exhibits by number. The CM/ECF attachments that are

 7          filed must be identified by the number or numbers of the exhibits in the attachment. The

 8          purpose of this provision is to allow the court and any reviewing court thereafter to

 9          quickly determine from the face of the electronic docket sheet which numbered exhibits

10          are filed in which attachments.

11          IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of any

12 responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the Reno Division

13 of this court. Courtesy copies must be mailed to the Clerk of Court, 400 S. Virginia St., Reno,

14 NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the mailing

15 address label. No further courtesy copies are required unless and until requested by the

16 court.

17          Dated: June 26, 2020

18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23



                                                     3
